Citation Nr: 1525205	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a traumatic brain injury (TBI) and, if so, whether the reopen claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran served in the Army National Guard of Missouri from May 1980 to January 2007.  He had verified active military service from June 23 to August 21, 1980, from October 26, 1981 to April 5, 1982, and from January 3, 2004 to March 25, 2005, and unverified service from August 29 to October 13, 2005 in support of Hurricane Katrina relief operations, based upon his receipt of the Humanitarian Service and Louisiana Emergency Service Medals.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that declined to reopen the Veteran's previously denied claim for service connection for TBI.

In an unappealed October 2008 rating decision, the RO denied service connection for TBI.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued in August 2009; the Veteran did not perfect his appeal.  New and material evidence was not received within one year of that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2014). 

In the September 2012 statement of the case, the RO implicitly considered the claim for service connection for TBI as reopened.  But, before the Board may reopen a previously denied claim, the Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  An October 2008 rating decision denied service for TBI; the Veteran did not perfect an appeal or submit new and material evidence within one year of notice of the decision.

2.  The evidence added to the record since the October 2008 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has current TBI that had its onset in service.


CONCLUSIONS OF LAW

1.  The October 2008 decision that denied the claim of entitlement to service connection for TBI is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the October 2008 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for TBI are met. 38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The October 2008 rating decision denied the Veteran's claim for service connection for TBI on the basis that the evidence failed to show he sustained a TBI while in active service.

The Veteran was notified of the RO's October 2008 determination and his appellate rights.  He submitted a timely notice of disagreement and a statement of the case was issued in August 2009.  The Veteran did not perfect an appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the October 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the October 2008 rating decision includes VA and non-VA medical records, dated from August 2008 to June 2014, records considered by the Social Security Administration (SSA) in its award of disability benefits, a February 2012 VA examination report, and the Veteran's written statements in support of his claim.

The evidence added to the record includes the Veteran's report of exposure to a controlled explosion while working with Marine Corp explosive ordnance disposal at Tallil Air Base in September 2004.  See Veteran's October 2012 substantive appeal.  He has also reported being hit in the head by a piece of a steel plate in November 2004 while in Iraq.

The medical evidence added to the record includes results of a September 2008 magnetic resonance image (MRI) that includes findings that, in the setting of prior trauma, could represent sequela from TBI.

Also added to the record is the February 2012 VA examiner's opinion, that the Veteran was unable to work due to cognitive issues from TBI, that was at least as likely as not incurred in and/or caused by an in-service injury 

The Veteran's statements and the VA examiner's opinion relate to the previously unestablished elements of a current TBI disability and a link between current TBI condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

II. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran asserts that he sustained a TBI during active military service.  He reports that, in September 2004, he was exposed to a controlled explosion at Tallil Air Base in Iraq while working with Marine Corp explosive ordinance disposal.  See Veteran's October 2012 substantive appeal.  He has also reported being hit on the head by a piece of plate steel in November 2004 in Iraq.  Thus, he maintains that service connection is warranted for TBI.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including specific neurological disorders, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014); VAOPGCPREC 3-2003.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

The record shows currently diagnosed TBI.  See February 2012 VA examination report. 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.

Facts

Service treatment records discuss treatment for a non-military head injury.  A December 2002 Initial Medical Review for an Annual Medical Certificate shows that the Veteran reported getting workers compensation and needed a Profile review.  A physician noted that the Veteran had a closed head injury on February 12, 2002, was not deployable, and had neuro deficits of olfaction and taste.

A December 7, 2002 Physical Profile shows the Veteran sustained a closed head injury with neurological deficits and was currently receiving workers compensation benefits.  He was considered non-deployable.

A February 23, 2003 record prepared at the time of examination for enlistment into the National Guard reflects that the Veteran sustained a close head injury in June 2002 that required hospitalization.  It was noted that he sustained a subdural hematoma when a large tractor-type blade hit him in the head.  He had a decreased sense of taste and smell but was otherwise fully recovered.  The subdural hematoma was noted as "resolved.  No defects were noted on examination and the Veteran was found qualified for military service.

Included among the service treatment records is an undated statement from D.P., M.D., a neurologist, noting the Veteran's neurologic treatment for a concussion/head injury sustained on February 12, 2002.  Dr. D.P. stated that the Veteran "recovered fully" and able to fly, drive, and do any and all activities without restriction.  A March 7, 2003 statement from Dr. D.P. is to the effect that the Veteran may fly and resume all activities without restriction.  

Service records show that the Veteran served in Iraq and Kuwait during Operation Iraqi Freedom, from February 2004 to February 2005, and was a heavy equipment operator and mechanic.

A January 2005 Post Deployment Health Assessment indicates that the Veteran checked yes to having dimming of vision and dizziness.  A Post Deployment Assessment completed in February 2005 indicates that he was in Tallil, Iraq.  He checked yes to also having headaches, dizziness, chest pain, and ringing in his ears.

When examined for separation in February 2005, a neurological abnormality was not noted.

The Veteran served from August 2005 to October 2005 in support of Hurricane Katrina/Rita relief.  An October 2005 Post Deployment Health Assessment shows that he checked yes to having headaches, dizziness, and difficulty remembering.

Post service, a July 2008 VA TBI screen was positive.  

An August 2008 VA TBI Second Level Evaluation indicates that the Veteran reported that, in 2004, a large sheet of medal fell on his head and he was in the proximity to blasts.  The Veteran experienced a brief loss of consciousness on one occasion and disorientation but did not seek medical treatment.  He was not wearing a helmet and denied prior treatment for TBI.  He reported having a brain injury or concussion prior to his deployment and noted a history of hitting his head on metal equipment in 2001 when he was told he had a concussion.  He had headaches and dizziness for three or four months afterward that stopped.  The Veteran denied brain injury or concussion since the deployment.  

The September 2008 private MRI report reflects findings that could represent sequela from TBI.

An October 2008 VA mental hygiene clinic record, prepared by a psychiatrist, notes the Veteran's history of injury while in the proximity to a blast and that a sheet of metal fell on his head.  It was noted he had a TBI evaluation to the second level and "clearly has TBI symptoms".  The Axis I diagnoses included posttraumatic stress disorder (PTSD) related to TBI in service and anxiety due to TBI and PTSD.

A February 2009 VA neuropsychological consult record includes Axis I diagnoses of organic affective disorder, by history, post concussive symptoms, and a cognitive disorder, not otherwise specified.

A March 2009 VA mental hygiene clinic note shows the Veteran was treated for PTSD and an organic mood disorder secondary to TBI.

In the Veteran's Disability Report completed in conjunction with his application for SSA benefits, that were awarded in June 2009, the Veteran reported that his head was hit by a metal plate used to armor an army bull dozer in 2004.  His functional problems started in approximately 2007.  The Veteran explained that he was a heavy equipment operator in the Army Reserve, and did building, road, and bridge construction.  He operated all types of equipment, including bulldozers to cranes, and was in charge of maintaining the equipment.

The file includes the Veteran's January 2010 Project Victory discharge summary report.  A March 2010 VA primary care record notes his report of TBI evaluation at the Houston VA medical center Project Victory unit.

A September 2010 VA examination report for PTSD includes the Veteran's report of seeing a horse and human killed in an explosion in Iraq.  The Veteran said that a large sheet of metal fell on his head while working as a supervisor.  He lost consciousness, was helped to an office, and memory problems subsequently developed.

In February 2012, the VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The examiner concluded that the Veteran was unable to work due to cognitive issues from TBI.  The examiner opined that the condition was at least as likely as not incurred in and/or caused by an in-service injury or event.

Analysis

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003. 

The Veteran experienced a head injury in February 2002 but, on the examination when the Veteran was accepted for service in February 2003, the injury was considered resolved and the presumption of soundness is for application.  38 U.S.C.A. §§ 1111, 1137; See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The Veteran acknowledges his non-military head injury but asserts that he was fully recovered when he was accepted into service prior to service in Iraq.  His assertion is corroborated by the fact that, in March 2003, Dr. D.P., his treating neurologist, affirmatively stated that the Veteran could return to work without restriction, and that his subdural hematoma was described as resolved on the examination when he was accepted for enlistment into the National Guard.

Based on the evidence of record, including the credible statements provided by the Veteran, he was exposed to heavy equipment and explosive devices while serving in Iraq.  Shedden v. Principi, 381 F.3d at 1167.  His service records show that he served in Iraq and Kuwait and was a light wheel vehicle mechanic and general construction equipment operator.  The Board finds no reason to doubt the Veteran's reports that are entirely consistent with the circumstances of his service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The record does not provide evidence of an in-service injury, but such is not a requirement for service connection.  The 2012 VA examiner identified the Veteran's current disability as TBI.  The Veteran has repeatedly and consistently told clinicians that he was exposed to close proximity blasts in Iraq and was hit on the head with a piece of medal. 

The only medical opinion of record is that of the VA examiner who opined that the Veteran was unable to work due to cognitive issues from TBI and that the claimed condition was at least as likely as not was incurred in and/or caused by an in-service injury.  The examiner did not find the Veteran's account of head injury in service incredible.  There is no medical opinion to contradict the VA examiner's opinion.

With the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that the elements for service connection are demonstrated and service connection for TBI is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for TBI is granted.

____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


